Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claims 3 & 14 are objected to because of the following informalities:  
	a.	Per claim 3, line 2, change “an expansion card” to –the expansion card--.
	b.	Per claim 14, line 2, change “socket connector” to –connector socket--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 9, 11, 14, 17 & 19 is/are rejected under 35 U.S.C. 102(a)(1) 	as being anticipated by Yu-Wei et al. CN208157072 using Espacenet for 	English translation.

	Per claim 1 Yu-Wei et al. teaches a carrier (100, see fig.1-2) for an electronic device (20) installable in an expansion card (300 & 310), the carrier comprising: a top heat sink (110); a bottom heat sink (120, see fig.2; [0074]); a circuit board (22) including the electronic device (21; [0082]) seated between the top heat sink and the bottom heat sink (see fig.2-3); and a first side clip (160; [0075], [0080]) including a top panel (162 & 162, see fig.2-3; [0080]) and a bottom panel (161, see fig.2-3), the first side clip having an open position and a closed position (see fig.2-3, “open position is when the clip is not coupled to the carrier and closed position is when the clip is coupled to the carrier”), wherein when the first side clip is in the closed position the top panel of the first side clip contacts the top heat sink (see fig.3), and the bottom panel of the first side clip contacts the bottom heat sink (see fig.3; [0080]), wherein the first side clip holds the top heat sink to the bottom heat sink ([0080]-[0082], see fig.3).  
	Per claim 3 Yu-Wei et al. teaches the carrier of claim 1, wherein the top heat sink (110) includes a first edge (118, see fig.2) having a cutout mateable to a latch (70, see fig.5) on an expansion card, and a second edge including a circuit connector mateable with a connector socket (310) on the expansion card (see fig.5; [0088]).  
	Per claim 5 Yu-Wei et al. teaches the carrier of claim 1, wherein the circuit board is compliant with an M.2 form factor ([0004], [0091]).  
	Per claim 6 Yu-Wei et al. teaches the carrier of claim 1, wherein the electronic device is a solid state drive (SSD) ([0082]).  
	Per claim 7 Yu-Wei et al. teaches the carrier of claim 1, further comprising a second side clip (160, see fig.2) located on the opposite side of the first side clip (fig.2), wherein the second side clip has an open position and a closed position (see fig.2-3, “open position is when the clip is not coupled to the carrier and closed position is when the clip is coupled to the carrier”), and wherein when the second side clip is in the closed position the top panel of the second side clip contacts the top heat sink (see fig.2-3), and the bottom panel of the second side clip contacts the bottom heat sink, wherein the second side clip holds the top heat sink to the bottom heat sink (see fig.2-3; [0080]-[0082]).  
	Per claim 9 Yu-Wei et al. teaches the carrier of claim 1, further comprising: a top thermal pad (130) between the circuit board (22) and the top heat sink (110, see fig.2); and a bottom thermal pad (140) between the circuit board (22) and the bottom heat sink (120, see fig.2; [0083]).  
	Per claim 11 Yu-Wei et al. teaches an expansion card for insertion in an expansion slot of a server sled, the card comprising: a support board (300); a connector socket (310) on one side of the support board (see fig.5); and a latch member (70) on the opposite side of the support board (see fig.5), wherein the connector socket and latch member accommodate an M.2 compliant carrier of an electronic device ([0088], [0004], [0091]), the carrier (100, see fig.1-2) including: a top heat sink (110); a bottom heat sink (120, see fig.2; [0074]); a circuit board (22) including the electronic device  (21; [0082]) seated between the top heat sink and the bottom heat sink (see fig.2-3); and a first and second side clip (160; [0075], [0080]), each of the side clips including a top panel (162 & 162, see fig.2-3; [0080]) and a bottom panel (161, see fig.2-3), the side clips having an open position and a closed position (see fig.2-3, “open position is when the clip is not coupled to the carrier and closed position is when the clip is coupled to the carrier”), wherein when the side clips are in the closed position the top panel of the side clips contact the top heat sink (see fig.3), and the bottom panel of the side clips contact the bottom heat sink (see fig.3), wherein the side clips hold the top heat sink to the bottom heat sink ([0080]-[0082], see fig.3).  
	Examiner’s note: The recitation “an expansion card for insertion in an expansion slot of a server sled” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  
	Per claim 14 Yu-Wei et al. teaches the expansion card of claim 11, wherein the top heat sink (110) includes a first edge (118, see fig.2) having a cutout, and a second edge including a circuit connector mateable to the socket connector (see fig.5; [0088]).  
	Per claim 17 Yu-Wei et al. teaches the expansion card of claim 11, wherein the electronic device is a solid state drive (SSD) ([0082]).  
	Per claim 19 Yu-Wei et al. teaches the expansion card of claim 11, wherein the carrier further includes: a top thermal pad (130) between the circuit board (22) and the top heat sink (110, see fig.2); and a bottom thermal pad (140) between the circuit board (22) and the bottom heat sink (120, see fig.2; [0083]).  

Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 4 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Yu-Wei et al. CN208157072 using Espacenet for English translation in 	view of Huang US10152097.

	Per claim 2 Yu-Wei et al. teaches the carrier of claim 1, 
	Yu-Wei et al. does not explicitly teach wherein the top heat sink includes an exterior surface having a plurality of fins.  
	Huang however discloses wherein the top heat sink (10) includes an exterior surface having a plurality of fins (14 & 14’,  see fig.1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of fins on an exterior surface of a top heat sink as taught by Huang in the carrier of Yu-Wei et al., because the top heat sink enhances the thermal dissipation of heat from the electronic devices within the carrier, thus ensuring effective cooling and operation of the carrier or Yu-Wei et al.   
	Per claim 4 Yu-Wei et al. teaches the carrier of claim 1, 
	Yu-Wei et al. does not explicitly teach wherein the top heat sink and the bottom heat sink are fabricated from aluminum alloy.
	Huang however discloses wherein the top heat sink is fabricated from aluminum alloy (col.3, line 48-51).
	Yu-Wei et al. in view of Huang discloses substantially all the limitations of the claim(s) except for the bottom heat sink is fabricated from aluminum alloy.
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the bottom and top heat sink from aluminum alloy, because aluminum is a good conductor of heat, and having both bottom and top heat sinks made of the same aluminum alloy material ensures an effective thermal dissipation of heat from both sides of the electronic devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B).
	Per claim 16 Yu-Wei et al. teaches the expansion card of claim 11, 
	Yu-Wei does not explicitly teach wherein the top heat sink and the bottom heat sink are fabricated from aluminum alloy.  
	Huang however discloses wherein the top heat sink is fabricated from aluminum alloy (col.3, line 48-51).
	Yu-Wei et al. in view of Huang discloses substantially all the limitations of the claim(s) except for the bottom heat sink is fabricated from aluminum alloy.
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the bottom and top heat sink from aluminum alloy, because aluminum is a good conductor of heat, and having both bottom and top heat sinks made of the same aluminum alloy material ensures an effective thermal dissipation of heat from both sides of the electronic devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B).

Claim(s) 8 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Yu-Wei et al. CN208157072 using Espacenet for English translation in 	view of Lin TW M612539.

	Per claim 8 Yu-Wei et al. teaches the carrier of claim 1, 
	Yu-Wei et al. does not explicitly teach wherein the first side clip includes a hinge coupled to the bottom heat sink, the first side clip rotating around the hinge between the open and closed position.  
	Lin however discloses wherein the first side clip (11 & 12, see fig.1) includes a hinge (1121) coupled to the bottom heat sink (13, see fig.1), the first side clip (12) rotating around the hinge (1121, “12 would rotate on 1121”) between the open and closed position (see fig.1-7, “closed position is when 11 and 12 are coupled, open position is when 11 and 12 are detached from each other”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a hinge, and have a first side clip rotating around the hinge, because it enables easy coupling and decoupling of the clip from the expansion card.
	Per claim 18 Yu-Wei et al. teaches the expansion card of claim 11, 
	Yu-Wei et al. does not explicitly teach wherein the side clips each include a hinge coupled to one side of the bottom heat sink, and wherein the side clips rotate around the hinge between the open and closed position.  
	Lin however discloses wherein the first side clip (11 & 12, see fig.1) includes a hinge (1121) coupled to the bottom heat sink (13, see fig.1), the first side clip (12) rotating around the hinge (1121, “12 would rotate on 1121”) between the open and closed position (see fig.1-7, “closed position is when 11 and 12 are coupled, open position is when 11 and 12 are detached from each other”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a hinge, and have a first side clip rotating around the hinge, because it enables easy coupling and decoupling of the clip from the expansion card.

Claim(s) 10 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Yu-Wei et al. CN208157072 using Espacenet for English translation in 	view of Summers et al. US2003/0156386.

	Per claim 10 Yu-Wei et al. teaches the carrier of claim 1, 
	Yu-Wei et al. does not explicitly teach wherein the bottom heat sink includes two side walls, wherein the side walls are arranged to hold the circuit board in a lateral orientation.  
	Summers et al. however discloses wherein the bottom heat sink (330; [0026], [0017]) includes two side walls (356, see fig.3; [0030]), wherein the side walls are arranged to hold the circuit board (310) in a lateral orientation (see fig.3).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have side walls as taught by Summers et al. in the carrier of Yu-Wei et al., because it ensures that the circuit board of Yu-Wei et al. is well secured with the carrier/heat sink, thus ensuring proper connection and thermal coupling.
	Per claim 20 Yu-Wei et al. teaches the expansion card of claim 11, 
	Yu-Wei et al. does not explicitly teach wherein the bottom heat sink includes two side walls, the side walls arranged to hold the circuit board in a lateral orientation.
	Summers et al. however discloses wherein the bottom heat sink (330; [0026], [0017]) includes two side walls (356, see fig.3; [0030]), the side walls arranged to hold the circuit board (310) in a lateral orientation (see fig.3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have side walls as taught by Summers et al. in the carrier of Yu-Wei et al., because it ensures that the circuit board of Yu-Wei et al. is well secured with the carrier/heat sink, thus ensuring proper connection and thermal coupling.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Yu-Wei et al. CN208157072 using Espacenet for English translation in 	view of Vijayrao US2018/0373664.

	Per claim 12 Yu-Wei et al. teaches the expansion card of claim 11, 
	Yu-Wei et al. does not explicitly teach wherein the support board includes an edge connector for connection to the expansion slot on the server sled.  
	Vijayrao however discloses wherein the support board (1000, see fig.10B, “structure that supports 100”) includes an edge connector (1020) for connection to the expansion slot on the server sled ([0058], [0068]-[0069]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an edge connector as taught by Vijayrao in the expansion card of Yu-Wei et al., because it expands the functionality, storage, processing of a server by connecting the expansion card to the server via the edge connector. 
	Per claim 13 Yu-Wei et al. in view of Vijayrao teaches the expansion card of claim 12, wherein the expansion slot is a PCIe slot (1020; [0068]-[0069]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Yu-Wei et al. CN208157072 using Espacenet for English translation in 	view of Chen et al. US10299397.
  
	Per claim 15 Yu-Wei et al. teaches the expansion card of claim 14, 
	Yu-Wei et al. does not explicitly teach wherein the latch member includes a slidable latch that engages the cutout of the top heat sink.  
	Chen et al. however discloses wherein a latch member (100) includes a slidable latch (104) that engages the cutout of the component card (806, fig.7; col.15, line 33-56).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a slidable latch as taught by Chen et al. in the expansion card of Yu-Wei et al., because it enables easy adjustment, insertion and coupling of the expansion card to the connector via the top heat sink.
	
Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Deng et al. US2009/0040729 discloses a heat sink with a clip assembly received in the heat sink. 
	Lee et al. US2006/0012959 discloses a heat dissipation device includes a first heat sink a second heat sink coupled to a video graphics adapter card.
	Demange et al. US2013/0182389 discloses a heat sink for an interchangeable expansion module capable of being connected to a computer board.
Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835